This is an attempt to appeal from a judgment of the district court of Tulsa county.
The petition in error was filed in this court January 23, 1928; no case-made or transcript presenting the record of the trial court is attached to the petition in error filed in this court, nor is there any attempt to bring the record of the trial court before this court for review. The filing of the petition in error in this court without a case-made or transcript of the record attached thereto is not sufficient to authorize the Supreme Court to review any of the errors alleged, and the proceedings will be dismissed. Callahan v. Callahan, 47 Okla. 542, 149 P. 135; Denny v. Wright 
O'Rourke, 13 Okla. 256, 74 P. 104. The record of the trial court not having been presented to this court, there is nothing before this court for review, and the appeal is dismissed.